Exhibit 10.1

AEP Industries Inc.

125 Phillips Avenue

South Hackensack, NJ 07606

February 12, 2010

KSA Capital Management, LLC

4 Essex Avenue, 4th Floor

Bernardsville, NJ 07924

Attn: Daniel D. Khoshaba

Gentlemen:

This letter constitutes the agreement (the “Agreement”) between AEP Industries
Inc. (the “Company”), on the one hand, and KSA Capital Management, LLC (“KSA”),
Daniel D. Khoshaba (“Mr. Khoshaba”) and each of the other Persons (as defined
below) set forth on the signature pages hereto (the “KSA Affiliates”), on the
other hand, with respect to the matters set forth below. KSA, the KSA Affiliates
and the affiliates (as defined below) of each of the forgoing are collectively
referred to as the “KSA Group.”

 

  1. Promptly following the execution of this Agreement, and in any event within
five business days, the Company will take all necessary action to (a) increase
the size of its Board of Directors (the “Board”) from nine to 10 members and
(b) appoint Mr. Khoshaba as a Class A director with a term expiring at the
Company’s 2011 Annual Meeting of Stockholders (the “2011 Annual Meeting”).

 

  2. In connection with the appointment of Mr. Khoshaba to the Board, solely
with respect to Mr. Khoshaba at the Company’s 2010 Annual Meeting of
Stockholders (the “2010 Annual Meeting”), the Board will waive the requirement
set forth in Section A.6. of the Company’s Corporate Governance Guidelines,
which requires newly appointed directors to be subject to stockholder election
at the next Annual Meeting of Stockholders following their appointment.

 

  3. The members of the KSA Group and the Company will publicly support and
recommend that the Company’s stockholders vote for the election of each of the
Board’s nominees for election as a director at the 2010 Annual Meeting. Each
member of the KSA Group will cause all Voting Securities (as defined below) that
it is entitled to vote at the 2010 Annual Meeting (whether held of record or
beneficially) to be present for quorum purposes and to be voted at the 2010
Annual Meeting in favor of the election of each of the Board’s nominees for
election as a director.



--------------------------------------------------------------------------------

  4. Subject to paragraph 6, the members of the KSA Group agree that from and
after the date of this Agreement until the date of the 2011 Annual Meeting,
except as otherwise specifically provided in this Agreement, no member of the
KSA Group will, and each such member will cause its respective principals,
directors, stockholders, members, partners, officers, employees, agents and
affiliates not to, in any way, directly or indirectly:

 

  (a) make, participate in or encourage any “solicitation” (as such term is used
in the proxy rules of the Securities and Exchange Commission (the “SEC”)) of
proxies with respect to the election or removal of directors or any other matter
or proposal or seek to advise, encourage or influence any Person with respect to
the voting of any Voting Securities;

 

  (b) initiate, propose or otherwise “solicit” (as such term is used in the
proxy rules of the SEC), directly or indirectly, the Company’s stockholders for
the approval of shareholder proposals, whether made pursuant to Rule 14a-4 or
Rule 14a-8 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or otherwise, or cause or encourage any Person to initiate any such
shareholder proposal;

 

  (c) seek, alone or in concert with others, election or appointment to, or
representation on, or nominate or propose the nomination of any candidate to the
Board, or seek, alone or in concert with others, the removal of any member of
the Board;

 

  (d) form or join in a partnership, limited partnership, syndicate or other
group, including, without limitation, a “group” as defined under Section 13(d)
of the Exchange Act, with respect to any Voting Securities, or deposit any
Voting Securities into a voting trust, arrangement or agreement or subject any
Voting Securities to any voting trust, arrangement or agreement, in each case
other than solely with other members of the KSA Group with respect to Voting
Securities now or hereafter owned by them;

 

  (e) act alone or in concert with others to (i) control or seek to control, or
influence or seek to influence, the management, the Board or the policies of the
Company (other than Mr. Khoshaba acting in his capacity as a director of the
Company), (ii) make any public statement critical of the Company, its directors
or management, or (iii) seek, propose, or make any statement with respect to any
merger, consolidation, business combination, tender or exchange offer, sale or
purchase of assets, sale or purchase of securities, dissolution, liquidation,
restructuring, recapitalization or similar transactions involving the Company or
its subsidiaries;

 

  (f) with respect to the Company or the Voting Securities, (i) otherwise
communicate with the Company’s stockholders or others pursuant to Rule
14a-1(l)(2)(iv) under the Exchange Act, (ii) participate in, or take any action
pursuant to, any “shareholder access” proposal that may be adopted by the SEC,
whether in accordance with proposed Rule 14a-11 or otherwise, or (iii) conduct
any nonbinding referendum;

 

2



--------------------------------------------------------------------------------

  (g) have any discussions or communications, or enter into any arrangements,
understanding or agreements (whether written or oral), with, or advise, finance,
assist or encourage, any other Person in connection with any of the foregoing,
or make any investment in or enter into any arrangement or understanding or form
a “group” with any other Person that engages, or offers or proposes to engage,
in any of the foregoing;

 

  (h) make or disclose any statement regarding any intent, purpose, plan or
proposal with respect to the Board, the Company, its management, policies,
affairs or assets, or the Voting Securities or this Agreement that is
inconsistent with the provisions of this Agreement, including, without
limitation, any intent, purpose, plan or proposal that is conditioned on, or
would require the waiver, amendment, nullification or invalidation of, any
provision of this Agreement, or take any action that could require the Company
to make any public disclosure relating to any such intent, purpose, plan,
proposal or condition; or

 

  (i) take or seek to take, or cause or seek to cause or solicit others to take,
directly or indirectly, any action inconsistent with any of the foregoing.

 

  5. In the event that the Board determines, in its sole discretion, to
renominate Mr. Khoshaba as one of the Board’s nominees for election as a
director at the 2011 Annual Meeting, the members of the KSA Group will publicly
support and recommend that the Company’s stockholders vote for the election of
each of the Board’s nominees for election as a director at the 2011 Annual
Meeting and at each Annual Meeting of Stockholders held thereafter for so long
as Mr. Khoshaba continues to serve on the Board. In addition, for so long as
Mr. Khoshaba continues to serve on the Board, each member of the KSA Group will
cause all Voting Securities that it is entitled to vote (whether held of record
or beneficially) at the 2011 Annual Meeting and each Annual Meeting of
Stockholders held thereafter to be present for quorum purposes and to be voted
at such Annual Meeting in favor of the Board’s nominees for election as a
director.

 

  6. Notwithstanding anything in this Agreement to the contrary, in the event
that the Board determines, in its sole discretion, to renominate Mr. Khoshaba as
one of the Board’s nominees for election as a director at the 2011 Annual
Meeting, the restrictions set forth in paragraph 4 will continue for so long as
Mr. Khoshaba continues to serve on the Board (and, in any event, will continue
until at least the date of the 2011 Annual Meeting).

 

  7.

Mr. Khoshaba agrees to comply with all written policies, codes, rules, standards
and guidelines applicable to all members of the Board, including, without
limitation, the Company’s Code of Conduct, Corporate Governance Guidelines,
Statement of Insider Trading, and Policies and Procedures Manual. Mr. Khoshaba
agrees, during the term of his service as a director of the Company, to keep
confidential and not publicly disclose discussions and matters considered in
meetings of the Board and Board committees, unless previously disclosed publicly
by the Company. To the extent not

 

3



--------------------------------------------------------------------------------

 

already provided, Mr. Khoshaba agrees that, within five business days of his
appointment to serve as a director, he will submit to the Company a fully
completed copy of the Company’s standard director & officer questionnaire.

 

  8. Notwithstanding anything to the contrary in this Agreement, Mr. Khoshaba,
during the term of his service as a director of the Company, will not be
prohibited from acting in his capacity as a director and complying with his
fiduciary duties as a director of the Company, all in accordance with the
agreement set forth in paragraph 7.

 

  9. For so long as the provisions of paragraph 4 are applicable to the members
of the KSA Group, the members of the KSA Group and the Company each agree that
they will refrain from disparaging, impugning or taking any action reasonably
likely to damage the reputation of the other party or the directors or officers
of the Company. The foregoing will not apply to any compelled testimony or
production of information, either by legal process, subpoena, or as part of a
response to a request for information from any governmental authority with
jurisdiction over the party from whom information is sought.

 

  10. The Company and the members of the KSA Group each acknowledge and agree
that money damages would not be a sufficient remedy for any breach (or
threatened breach) of this Agreement by it and that, in the event of any breach
or threatened breach hereof, the non-breaching party will be entitled to seek
injunctive and other equitable relief, without proof of actual damages, that the
breaching party will not plead in defense thereto that there would be an
adequate remedy at law, and that the breaching party agrees to waive any
applicable right or requirement that a bond be posted by the non-breaching
party. Such remedies will not be the exclusive remedies for a breach of this
Agreement, but will be in addition to all other remedies available at law or in
equity.

 

  11. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto will
be in writing and will be deemed validly given, made or served if (a) given by
fax, when such fax is transmitted to the fax number set forth below and the
appropriate confirmation is received, or (b) if given by any other means, when
delivered in person, by overnight courier or two business days after being sent
by registered or certified mail (postage prepaid, return receipt requested) as
follows:

If to the Company:

 

AEP Industries Inc.

125 Phillips Avenue

South Hackensack, NJ 07606

Attn:    Paul M. Feeney, Executive Vice President, Finance and Chief Financial
Officer Phone:    (201) 807-2330 Fax:    (201) 807-6801

 

4



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attn:    Richard J. Grossman, Esq. Phone:    (212) 735-3000 Fax:    (212)
735-2000

If to the KSA Group:

 

KSA Capital Management, LLC

4 Essex Avenue, 4th Floor

Bernardsville, NJ 07924

Attn:    Daniel D. Khoshaba Phone:    (908) 766-3331 Fax:    (908) 766-4738

With a copy (which shall not constitute notice) to:

 

Seward & Kissel LLP

One Battery Park Plaza

New York, NY 10004

Attn:    David R. Mullé, Esq. Phone:    (212) 574-1200 Fax:    (212) 480-8421

 

  12. As used in this Agreement, (a) the term “Person” shall be shall be
interpreted broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) the term “affiliate” shall have the meaning set forth in Rule
12b-2 under the Exchange Act and shall include Persons who become affiliates of
any Person subsequent to the date of this Agreement; (c) the term “Voting
Securities” shall mean the shares of the Company’s common stock and any other
securities of the Company entitled to vote in the election of directors, or
securities convertible into, or exercisable or exchangeable for, such common
stock or other securities, whether or not subject to the passage of time or
other contingencies; and (d) the term “business day” shall mean any day other
than a Saturday, Sunday or a day on which banks in New York, New York are
authorized or obligated by applicable law or executive order to close or are
otherwise generally closed.

 

  13. This Agreement may be executed by the parties hereto in separate
counterparts (including by fax and .pdf), each of which when so executed shall
be an original, but all such counterparts shall together constitute one and the
same instrument.

 

  14.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to its conflict of laws principles. The
members of the KSA Group and the Company each (a) irrevocably and
unconditionally consent

 

5



--------------------------------------------------------------------------------

 

to the personal jurisdiction and venue of the federal or state courts located in
Wilmington, Delaware; (b) agree that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court;
(c) agree that it shall not bring any action relating to this Agreement or
otherwise in any court other than the federal or state courts located in
Wilmington, Delaware; and (d) irrevocably waive the right to trial by jury.

 

  15. This Agreement constitutes the only agreement between the KSA Group and
the Company with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. No party
hereto may assign or otherwise transfer either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties hereto. Any purported transfer without such consent shall be
void. No amendment, modification, supplement or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the party or
parties hereto affected thereby, and then only in the specific instance and for
the specific purpose stated therein. Any waiver by any party hereto of a breach
of any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party hereto to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

  16. If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement shall
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable. The parties hereto further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

 

  17. This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other Persons.

 

  18. Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party hereto and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party hereto that drafted or prepared it is of no application and is
hereby expressly waived by each of the parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.

[Execution page follows.]

 

6



--------------------------------------------------------------------------------

If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.

 

Very truly yours, AEP INDUSTRIES INC. By:  

/s/ PAUL M.FEENEY

  Name:   Paul M. Feeney   Title:   Executive Vice President, Finance and Chief
Financial Officer

Acknowledged and agreed to as of

the date first written above:

 

KSA CAPITAL MANAGEMENT, LLC By:  

/s/ DANIEL D. KHOSHABA

  Name:   Daniel D. Khoshaba   Title:   Managing Member DANIEL D. KHOSHABA

/s/ DANIEL D. KHOSHABA

KSA CAPITAL PARTNERS, LP By: KSA Capital LLC, its General Partner By:  

/s/ DANIEL D. KHOSHABA

  Name:   Daniel D. Khoshaba   Title:   Managing Member



--------------------------------------------------------------------------------

KSA CAPITAL FUND, LTD. By:  

/s/ DANIEL D. KHOSHABA

  Name:   Daniel D. Khoshaba   Title:   Director KSA CAPITAL LLC By:  

/s/ DANIEL D. KHOSHABA

  Name:   Daniel D. Khoshaba   Title:   Managing Member